       Case 3:20-cv-08123-JJT Document 48 Filed 02/05/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Brian Erskine,                                     No. CV-20-08123-PCT-JJT
10                   Plaintiff,                         ORDER
11   v.
12   Forrest Fenn,
13                   Defendant.
14
15          At issue is Defendant’s Motion for Clarification (Doc. 47). On February 1, 2021,
16   the Court entered an Order dismissing this case for lack of personal jurisdiction (Doc. 46).
17   The Court additionally declined Plaintiff’s request to transfer the case to the District of
18   New Mexico under 28 U.S.C. § 1631 because, among other reasons, “[t]he statute of
19   limitations on Plaintiff’s breach of contract claim will not have expired at the time of this
20   case’s dismissal, meaning Plaintiff can re-file in a different jurisdiction and will thus not
21   be prejudiced if the Court does not transfer the case.” (Doc. 46 at 8.) However, later in the
22   Order, the Court stated it would dismiss the case “with prejudice.” (Doc. 46 at 9.)
23   Defendant’s Motion for Clarification correctly asserts that these portions of the Order are
24   in conflict. The Court will thus clarify its previous Order here.
25          Plaintiff’s case is dismissed without prejudice. A dismissal in this or any other
26   jurisdiction based on a lack of personal jurisdiction in that district does not, without more,
27   preclude a claim properly brought in a district where personal jurisdiction requirements
28   may be met.
       Case 3:20-cv-08123-JJT Document 48 Filed 02/05/21 Page 2 of 2



 1          Lastly, this Order will grant Defendant’s request that pursuant to Fed. R. Civ. P.
 2   58(a), the Court enter judgment of dismissal against Plaintiff in a separate document after
 3   any attorney fee motion is addressed or the time to file the same has passed without
 4   Defendant filing a motion.
 5          IT IS THEREFORE ORDERED granting Defendant’s Motion for Clarification
 6   (Doc. 47). The Court dismissed the matter without prejudice.
 7          Dated this 5th day of February, 2021.
 8
 9                                         Honorable John J. Tuchi
                                           United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
